(íotjIíD, J.
I concur in the opinion, that there ought to oc a new trial. Whether, according to original principles, the plaintiff is entitled to recover at all, upon the facts here disclosed, it is too late to inquire. For the case comes, plainly, within the rule, established in Luke v. Lytle, which has been too often recognized, to be questioned. But by that rule, the plaintiff here is entitled only to pro rata freight, according to the ratio fixed in the original contract of affreightment. The settled distinctions, as I understand them, are these : If the -shipper, whose goods have, by any inevitable misfortune, been carried to a wrong port, requires the master to transport them to the original place of destination, and the latter refuses to do it : no freight can be demanded : For it is the fault of the master, that they are not so transported. If the master, on the other hand, offers to carry them to the port of delivery, but the shipper declines the oiler, and takes them back into his own custody ; full freight is recoverable : Because complete performance of :he contract, by the master, is prevented by the shipper *268himself. But if the latter voluntarily receives the goods, without any such demand made, on his part, or refusal, on the other, and without any new express agreement, (in which case the non-performance of the residue of the voyage is not attributed, exclusively, to either party) freight is lo be paid, in proportion to the part of the voyage performed, at the time of the disaster. The case of Luke v. Lyde, and that now before the court, both come within the last rule. l,uf by the rule of daíi’ — ^s, ¡J mu to the jury, in the present case, the plaintiff is allow ed/uK freight, as upon a quantum mer-uit, without regard to the rale, agreed upon by the parties, in the contract of affreightment, and for another, and much longer, t oyage, ;:ian Ilia! embraced in the contract. This rule is not only unsupported I;\ ary legal principle, or authority, but replete with unjust and mischievous consequences : As it must frequently entitle a ship-owner, who has failed to perforin his contract with a freighter, to a much greater amount of freight, even tenfold more, as the case may be, than if he had fully performed it. Now, it is very obvious, that a rule, like this, is opposed not only to the principles of law and common justice, but to sound policy : Since it may often operate as a temptation to wilful and collr.-i co -J»n ifdions, under some pretence of nwessiiy.
The form of d( ‘■•ra*ii g, sn Ac sec.nui r<umt, is midoi.hledly right. Yu • if ! I:e plalntiffis c is is tie d to any vero*, ery, (ami this ihe cwfs, cited :;t the bar, fully cUahli-b,) it must he upon an hnrihd «.⅞pi¿7, This was the form of action, in Luke v. Lyde as in now ascertained (7 Term Rep, 385. Abbott. on Shipping 503); and the subsequent cases recognize it, an the only proper one, «pon a state of facts like the present. Upon the original express contr wt, the plaintiff can certainly recoser ucíhlrg: As it has not been fully performed, on his part. This point has been often settled. Bright v. Cowper, 1 Browul. 21. Clarke v. Garnell, 1 Bulsir, 167. Cook v. Jennings, 7 Term Rep. 381. In the present case, the delivery of the rice, at Bermuda, is in nature of a condition pm cedent; and no rule in the law is more familiar, than that he, who sues upon a contract, imposing upon him sucha condition, must aver, and show, performance of it.
£j;;1 if the express contract is abandoned, as the foundation <>t a suit. why. we are asked, is it not so, to every purpose ? Ami wire -hooh! not the plaintiff recover, independently el *269it, what the actual transportation is reasonably worth ? The principle, as I understand it, is, that a voluntary acceptance of the goods, by the shipper, in a case circumstanced like the present, is to he regarded as a waiver, by mutual consent, of the residue of the voyage, upon a tacit understandIng, that the ship-owner shall still be paid as much of the stipulated freight, as he has performed of the original voyage : And that a promise is hence implied, on the part of the shipper, to pay such a proportion of the freight, originaUy agreed for, as the part performed of the voyage, hears to the whole : The rate, or aggregate sum, fixed in the original express contract, being considered, ás an assessment by the parties, of reasonable freight for the whole voyage — anti therefore, as furnishing a ratio, with reference to which, rateable freight, for part of the voyage, ought to be apportioned. And the rule seems highly reasonable. Indeed, if this ratio -were rejected,--freight pro rata, for part of a voyage, might exceed the stipulated amount of full freight, for the whole voyage. ■ . ⅝.
New trial to he granted.